PER CURIAM.
Upon the facts disclosed by the record the action of the trial justice in granting to the defendant a new trial, under' section 999 of the Code, after a verdict in favor of the plaintiff upon a contested trial, cannot be disturbed. The authorities are strongly in favor of the exercise of the power in a proper case. Ferguson v. Gill, 74 Hun, 566, 26 N. Y. Supp. 596; Young v. Stone, 77 Hun, 395, 28 N. Y. Supp. 881; Ludeman v. Third Ave. R. R. Co., 30 App. Div. 522, 52 N. Y. Supp. 310; Silverman v. Dry Dock, E. B. & B. R. R. Co., 69 App. Div. 22, 74 N. Y. Supp. 481.
Order affirmed,- with costs and disbursements.